Order entered February 22, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01250-CV

                          MICHAEL HACKBARTH, Appellant

                                           V.

                    UNIVERSITY OF TEXAS AT DALLAS, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-06745

                                        ORDER
      Before the Court is appellant’s February 20, 2017 unopposed motion to extend time to

file reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be filed by

March 14, 2017.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE